COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00390-CV


Compass Bank                                §   From the 43rd District Court

                                            §   of Parker County (CV13-0933)

v.                                          §   January 5, 2017

                                            §   Opinion by Justice Sudderth

Jerry Durant                                §   Concurring and Dissenting Opinion
                                                by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Jerry Durant shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth_____________
                                        Justice Bonnie Sudderth